Citation Nr: 0206665	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from June 1951 to February 
1953.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

In March 2002, the Board attempted to determine whether 
additional development in this case was possible.  See 67 
Fed. Reg. 3099, 3104 (2002) (to be codified at 38 C.F.R. 
§ 19.9).  Board personnel was directed to undertake action to 
determine whether the veteran was willing and physically able 
to report for a VA examination, and if unable to report, to 
identify or submit any additional medical evidence supportive 
of his claim for an increased evaluation.  As documented in 
an April 2002 Report of Contact, the Bel-Wood nursing home 
related that the veteran was wheelchair bound and had to have 
assistance go to a VA examination.  It was also noted, 
however, that the nursing home was willing to provide all 
medical documentation needed to support the veteran's claim.  
In May 2002, Bel-Wood submitted the veteran's medical records 
dated from September 1999 to May 2002 including an April 2002 
statement of the medical director of the nursing home.  The 
Board has concluded that the requested development has been 
completed to the extent practicable and that the newly 
submitted evidence is adequate to decide the veteran's claim.

The Board also notes that in the veteran's August 1998 claim 
for increase, the veteran indicated that his service-
connected anxiety reaction was aggravating some of his 
nonservice-connected disorders.  This matter is referred to 
the RO for appropriate clarification and any other indicated 
action.  


FINDING OF FACT

The evidence of record does not document that the veteran's 
service-connected anxiety reaction is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 10 percent for anxiety reaction have not been met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.71(a), Diagnostic Code 9400 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  As set 
forth below, the RO's actions throughout the course of this 
appeal have satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a February 1999 letter and decision of the evidence needed 
to substantiate his claim, and he was provided an opportunity 
to submit such evidence.  Moreover, in a May 1999 statement 
of the case the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) of 
the new statute in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports and private medical records.  In 
addition, the veteran was scheduled for two VA examinations.  
In an August 1998 statement, he asserted that he received 
treatment for his anxiety disorder at the Peoria Outpatient 
Clinic and at the VAMC in Danville, Illinois, and that those 
records would give a "complete picture" of his anxiety 
disorder treatment.  Those reports have been received and are 
included in the claims file.  In this regard, all known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 10 percent disability 
rating for anxiety reaction under the provisions of 
Diagnostic Code 9400.  The veteran now contends that his 
disorder is more disabling than currently evaluated, and he 
has appealed for an increased rating.  

As noted, the veteran is currently assigned a 10 percent 
disability rating for anxiety reaction.  A 10 percent 
evaluation is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted when the disorder is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent is awarded when the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(i.e., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

VA outpatient treatment reports dated June 1997 to October 
1998 are of record.  During that time, the veteran was 
treated for several nonservice-connected disorders including 
hypertension, unstable angina, congestive heart failure, and 
coronary artery disease.  In October 1997 he had a stroke.  
In August 1998, it was noted that the veteran complained of 
visual hallucinations, though he denied other paranoia 
symptoms, suicidal or homicidal ideations, anxiety, or 
depression.  The treating VA physician indicated that the 
veteran denied feeling depressed and observed that he did not 
appear distressed or anxious.  His diagnostic impression was 
that the veteran's delirium was secondary to his prior 
cerebrovascular accident.  He was not treated for anxiety.  

The veteran was scheduled for VA examinations in November 
1998 and August 1999.  He did not report for either 
examination, and as noted in the Introduction above, in light 
of the veteran's physical inability to report for VA 
examination without assistance, medical records and a 
statement from the medical director of the nursing home where 
the veteran's resides were submitted in support of the 
veteran's claim.  

Medical reports dated September 1999 to May 2002 from the 
Bel-Wood Nursing Home are included in the claims file.  In 
September 1999, several traits were listed and circled 
indicating that the veteran was alert, cooperative, and able 
to follow directions.  "Impulsive" and "anxious" were 
listed, but not circled.  At a January 2002 evaluation, it 
was noted that characteristics of depression, anxiety, or a 
sad mood had not been evidenced by the veteran.  His memory 
was described as okay and recall during the previous seven 
days was reported to be intact.  His cognitive skills for 
daily decision making was reported to be independent (i.e., 
consistent and reasonable).  No evidence of anxiety 
symptomatology was noted.  No mood indicators were present 
and no behavior symptoms were reported.  No insomnia or other 
sleep issues were reported.  In an April 2002 letter, J. C., 
M.D., the Medical Director of the Bel-Wood Nursing Home, 
reported that the veteran had been admitted in September 1999 
with diagnoses of right CVA with left Hemiparesis, Dysphagia, 
Expressive Aphasia, Hypertension, and Coronary Artery 
Disease.  He reported that the veteran was unable to cook for 
himself, and required medication administration.  He noted 
that the veteran required maximum assistance with the 
activities of daily living, and required transfer with the 
assistance of one staff member and a gait belt.  He reported 
that the veteran was able to feed himself after his tray was 
prepared by staff.  He indicated that the veteran was alert 
and oriented but did have brief periods of confusion.  It was 
reported that the veteran could ambulate with the assistance 
of a staff member, gait belt and cane.  The medical director 
did not indicate that the veteran had symptomatology 
indicative of anxiety.

After reviewing the record, the Board finds that the evidence 
supports a 10 percent rating, but no higher.  The record does 
not demonstrate that the veteran's anxiety disorder is 
manifested by depressed mood, anxiety, suspiciousness, or 
panic attacks.  The evidence contains no reference to any 
suspiciousness, panic attacks, or anxiety experienced by the 
veteran at all.  When asked whether he was depressed in 
August 1998, the veteran specifically denied feeling 
depressed.  At that time, the treating VA physician observed 
no distressed or anxious behavior, and the veteran's reported 
hallucinations were noted as likely secondary to his prior 
stroke.  There is no evidence that the veteran was reported 
as having anxiety symptomatology from June 1997 to May 2002.  

The veteran was admitted to the Bel-Wood Nursing Home in 
September 1999 with several diagnoses, although a psychiatric 
disorder was not one of them.  In January 2002, it was noted 
that depression and anxiety had not been evidenced by the 
veteran.  While the nursing home treatment reports reflect 
that the veteran is wheelchair bound and requires staff 
assistance to perform all activities of daily living, there 
is no indication that his inability to function is related to 
anxiety.  The evidence of record essentially does not show 
that the veteran experiences symptomatology analogous to a 30 
percent disability rating. 

A complete review of the evidence reflects that there is no 
basis for an increased rating in excess of 10 percent.  The 
Board does not doubt the sincere belief of the veteran that 
his anxiety disorder warrants a higher rating; however, the 
Board is bound by the regulatory rating criteria.  In this 
case, the Board finds that the evidence simply does not 
persuasively show that the veteran's anxiety disorder more 
nearly approximates the criteria for a next higher rating of 
30 percent under Diagnostic Code 9400.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his anxiety disorder.  Moreover, there is no evidence that 
his anxiety disorder resulted in any marked interference with 
his employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The preponderance of the evidence is against a finding that 
the criteria for the next higher rating of 30 percent has 
been met.  Moreover, there is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise provide a basis for assigning a rating higher than 
10 percent at this time.  See 38 U.S.C.A. § 5107(b).



ORDER

An increased rating for anxiety reaction in excess of 10 
percent is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

